               CASE 0:18-cv-03189-DSD-ECW Document 22 Filed 04/30/19 Page 1 of 1

                      IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF MINNESOTA

                             RULE 16 PRETRIAL CONFERENCE

Prudential Insurance Company                                         COURT MINUTES
of America, The,                                              BEFORE: Elizabeth Cowan Wright
                                                             U.S. Magistrate Judge, Chambers 342
                      Plaintiff,
  v.                                                Civil Case No.:        18-cv-3189 DSD/ECW
                                                    Date:                  April 30, 2019
J.B. et al ,                                        Time Commenced:        10:20 a.m.
                                                    Time Concluded:        10:35 a.m.
                      Defendants.                   Time in Court:          15 minutes

APPEARANCES:

For Plaintiffs: Erin Fogarty Lisle
For Defendants:      Dawn Van Tassel




A pretrial conference was held. A scheduling order will be issued.




                                                                                 s/Elizabeth Cowan Wright
                                                                             United States Magistrate Judge
